Citation Nr: 0300975	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  95-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 
1972 to July 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

In September 1997, and again in November 2001, the Board 
remanded this claim to the RO for additional development.  
While the case was in remand status, the veteran was 
scheduled for a hearing in March 2002; however, he did not 
appear.  The Board requested additional development on 
this issue in June 2002.  The case is now ready for 
appellate review.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed 
to substantiate his claim, and VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim, to the extent reasonably 
possible.   

2.  The evidence of record does not establish a 
relationship between a currently diagnosed hypertension 
and the veteran's service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
nor may hypertension be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107(b) (West 1991 & Supp. 2002; 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, a statement of the case and 
subsequent supplemental statements of the case of the 
evidence necessary to substantiate his claim.  The RO has 
secured medical records, and the veteran has been examined 
in conjunction with the claim.  He was requested to appear 
for VA examinations in 2002, and he failed to appear.  In 
addition, in October 2002, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order 
to comply with VA's duty to assist.

The veteran asserts that he is entitled to service 
connection for hypertension.  A review of the record 
reveals that the veteran did not have a diagnosis of 
hypertension during his period of active service.  


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Where a veteran served continuously for 90 days 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309.  

Service connection is awarded where there is (1) medical 
evidence of a current disability; (2) medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-
service injury or disease and the current disability. See 
generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   
Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
(1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307, and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity 
of symptomatology after discharge, and medical evidence 
relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records show that during the 
veteran's active service, his blood pressure (BP) in 
January 1977 was recorded as 120/70; BP in August 

1982 was 154/94; BP in January 1992 was 120/78; and BP at 
a retirement examination in April 1992 was 120/78.  During 
his service, hypertension was not diagnosed.  

A VA evaluation report that is undated shows BP readings 
of 165/89, 141/93, and 132/88.  The form is signed by the 
veteran, certifying that the above noted history was 
correct.  At a VA examination in February 1993, BP was 
132/88; the veteran stated at that time that he had been 
told in 1981 that he had hypertension, but he was never 
treated; the diagnosis was hypertension, alleged, not 
found.  At a VA hypertension examination in March 1997, 
BP, sitting, was 195/110, 190/120, and 190/115; BP, lying, 
was 190/110; and BP, standing, was 195/115.  The diagnosis 
was hypertension, for which the veteran was advised to 
seek treatment immediately.  The examiner commented that 
the veteran had an S4 which was consistent with 
"longstanding hypertension".  

An October 2002 VA Report of Contact indicates that 
numerous attempts were made to schedule the veteran for a 
VA examination scheduled in response to a Board 
development request.  Specifically, the Board requested an 
examination to include an opinion regarding the date of 
the onset of the veteran's hypertension.  The veteran 
failed to appear.  The RO noted that after contacting the 
veteran's representative, the address used to contact the 
veteran was verified as correct.  

Hypertension is defined to mean that the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 
4.104, DC 7101 (2002).  The Board notes that the veteran 
had one elevated blood pressure reading in service of 
154/94 in August 1982.  Thereafter, hypertension is not 
diagnosed until 1997, some five years after service.  
While elevated readings were noted on an undated report, 
the Board observes that the report was signed only by the 
veteran and pertained to history provided by the veteran.  


In the veteran's case, while hypertension currently 
exists, the earliest evidence of record of elevated blood 
pressure readings was in 1997, several years after 
separation from service, and well outside the one year 
statutory presumptive period.  While there is one elevated 
reading in service, absent additional elevated readings in 
service, the Board must conclude that the reading was an 
acute episode and not a showing of a chronic disability.  
There additionally is no medical evidence linking 
hypertension to the veteran's active duty.  See 38 C.F.R. 
§ 3.303(d).  The veteran himself is not competent to 
provide the requisite nexus opinion, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and, as discussed 
above, he failed to report for multiple scheduled 
examinations that may have provided medical evidence of 
such nexus.  VA regulations provide that when entitlement 
or continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) of 38 
C.F.R. § 3.655 as appropriate. 38 C.F.R. § 3.655(a) 
(2002).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be 
rated based on the evidence of record. 38 C.F.R. § 
3.655(b) (2002).

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of hypertension, no 
health care provider has indicated or even suggested that 
the veteran's hypertension may be related to his military 
service.  In sum, there is no evidence of chronic 
hypertension in service or for several years after 
discharge to warrant service connection based on evidence 
of in-service manifestation, see 38 C.F.R. § 3.303(a), 
(b), nor is there any competent evidence linking 
hypertension diagnosed after service to the veteran's 
active duty. See 38 C.F.R. § 3.303(d).  

In short, for the reasons and bases discussed above, the 
Board concludes that the evidence is against the veteran's 
claim.  There is no evidence that hypertension existed 
during the veteran's service or for several years 
thereafter.  Nor is there any medical evidence of record 
which links the veteran's current hypertension with his 
service.  Thus, based on the evidentiary record the 
veteran's claim must be denied.


ORDER

Service connection for hypertension is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

